DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	Applicant’s response filed 27 January 2021 has been received and entered.  Claims 1-2 and 7-9 have been canceled, claims 3-4 and 6 have been amended and claims 10-17 have been added.  Claims 3-6 and 10-17 are currently pending and under consideration in the instant Office action.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
	Applicant’s arguments filed 27 January 2021 have been fully considered but are not deemed to be persuasive.

Specification
Applicant’s amendment to the Title has been received and entered. 
Applicant’s submission of an amended abstract has been received and entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

The instant application is claimed as a continuation of 14/987338 (claims directed to methods of treatment, no claims to any other inventions filed), which is claimed as a division of 14/630206 (claims directed to therapeutic methods, no claims to any other inventions filed), which is claimed as a division of 13/626194 (claims directed to a fusion protein, no claims to any other inventions filed).  A species election was issued in application 13/626,194, but no restriction between different inventions was issued as only a single invention was filed.  Because a restriction requirement was never issued in any of the parent applications, the prohibition of double patenting for divisional applications does not apply (see 35 U.S.C. 121).  

Claims 3-6 and 10-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,006,400 in view of U.S. Patent No. 7,576,190. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘400 claims fusion proteins which comprise an FGF21 variant and an Fc region and ‘190 teaches nucleic acids encoding fusion proteins of FGF21 and an Fc region.  It would have been obvious to one of ordinary skill in the art to utilize the nucleic acid molecule of ‘190 to generate the FGF21 variant proteins of the claims in ‘400 as well as to make a nucleic acid molecule encoding the .

Response to Arguments
	Applicant asserts at page 7 of the response that the Office generally issues restriction requirements between claims drawn to proteins and claims drawn to nucleic acids, vectors, host cells and methods of protein production.  Applicant argues that a “restriction requirement between claims drawn to nucleic acids, vectors, host cells, and methods of protein production should have been issued during prosecution of US Patent No. 9,006,400”.  Applicant’s argument has been fully considered but is not found persuasive.
	The claims originally filed in ‘400:

    PNG
    media_image1.png
    312
    598
    media_image1.png
    Greyscale

	As Applicant can clearly see, a restriction between to nucleic acids, vectors, host cells, and methods of protein production cannot be made if such claims do not exist.
	Claims present after election of species was made:

    PNG
    media_image2.png
    736
    655
    media_image2.png
    Greyscale


	Applicant “respectfully requests the Examiner to recognize that the nucleic acid, vector, host cell, and methods of production claims of the instant application are patentably distinct from the protein claims of US Patent No. 9,006,400” at page 8 of the response.  Applicant’s request is not relevant to the rejection of record.  The rejection has not been made in an arbitrary manner.  MPEP 804.01 states
35 U.S.C. 121  authorizes the Director to restrict the claims in a patent application to a single invention when independent and distinct inventions are presented for examination. The third sentence of 35 U.S.C. 121  prohibits the use of a patent issuing on an application in which a requirement for restriction has been made, or on an application filed as a result of such a requirement, as a reference against any divisional application in a nonstatutory double patenting rejection, if the divisional application is filed before the issuance of the patent. The 35 U.S.C. 121  prohibition applies only where the Office has made a requirement for restriction. The prohibition does not apply where the divisional application was voluntarily filed by the applicant and not in response to an Office requirement for restriction. The U.S. Court of Appeals for the Federal Circuit has concluded that the protection of 35 U.S.C. 121  does not extend to all types of continuing applications, stating that "the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications." Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1362, 86 USPQ2d 1001, 1007-1008 (Fed. Cir. 2008). 
	There are no provisions provided for an Examiner to ignore 35 U.S.C. 121.  No restriction was made in the originally filed patent application which is the great-grandparent of the instant application because only a single invention was filed in that application.  All of the intervening applications from the originally filed patent application only contained claims to a single invention as well, again, prohibiting the issuance of a restriction requirement.  The Examiner has set forth an obviousness-type double patenting rejection and Applicant has not argued the merits of the rejection and therefore, the rejection is maintained for the reasons of record.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647